Title: To Thomas Jefferson from Nathaniel Macon, 20 October 1821
From: Macon, Nathaniel
To: Jefferson, Thomas


Sir
Buck Spring
20 Octr 1821
I did not receive your letter of the 19. ultimo, untill yesterday, it had no doubt been at Warrenton some time; but I live twelve miles from it & seldom go thereThe letter with the copy of one enclosed, will not be seen by any person during my life, without your direction, though I incline to the opinion, that much good might be done, by a few well tried friends reading  them; If I should live longer than you, am I to understand that after your death, you now have no objection to their publication then, this is my impression, and without being advised to the contrary, will be done; They will be immediately put under cover & sealed, directed to a friend, remain, in my possession, to be delivered after my death, and not to be opened during your lifeWill you pardon, my stating to you, that I have long thought, many of the letters written to you, were written by persons who either knew or had heard of your candor & frankness, and calculated that the answer might possibly be made useful to them or their friends in their private affairs, & often mentioned to some of our Virginia friends, that I wished, they would communicate the opinion to you, in the most easy and friendly manner; Nothing prevented my doing it, but the great aversion, I knew you had to being plagued with letters, beside I thought it rather to froward to write to you, about your private concerns, and it seemed not unlike, the frog trying to equal the oxNo one thinks higher, of the two books, written by Col Taylor than I do, I however almost fear, it is too late for them to do the great majority of the people any good; too many persons have lived so long & so well on the public debt of Bank stock & by bank & other swindling, that it will be almost impossible for the honesty & the industry of the nation to get clear of them; The news papers are generally on the paper & idle side, and they are generally as much depreciated as the bank billsI mentioned to you in a letter some years past, that the principles which turned the federalists out off power, were not fashionable at Washington, nor is there much probability of their being shortly; for two years past, the U-S, have borrowed money in time of peace, to keep their vessels  cruising on every sea, & to pay an army; but G-Britain does the same; and if we continue to follow her example, debt, taxes & grinding the poor are the certain consequencesAfter it was known, that President Madison, one of our best & most worthy men would sign the act, to establish the present bank of the U.S; all who were tired of the principles, which put them into power; immediately laid them aside, and went farther into constructive and implied powers, than had been done at any time before, new concerts always go beyond those who held the opinions before them: believe me I have not mentioned Mr Madison, with an intent to injure him; and if I was desirous to do so, I could not calculate to succeed with you, no man respects him more than I do; but the errors of a great & good man often do much mischiefI am almost ashamed of the length of this letter, & yet it requires some exertion to stop, whenever one of the few, who maintain the old & safe principles, writes to me. I fear that I am apt to make the answer too long & perhaps tedious; that the evening of your life may be as happy as the morning has been useful to your country is the sincere wish of your friendNathl Macon